DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/22 and 6/6/22 is being considered by the examiner.

					Claim Status
	Claims 1-5, 11-15, 17, 18, 21-29 are pending and examined. Claims 6-10 and 16, 19, and 20 are cancelled.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 11, 23, 28, and 29 require “projection” but it is not found in the specification.

					Note
Claims are examined out of order since the independent claim is claim 11. Claim 11 is examined first and then the dependent claims. Further, claim 12 is examined before claim 5 since claim 5 is dependent on claim 12. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “projection” in claims 11, 23, 28, and 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 23, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “projection” is not found in the specification and it is not found in the drawings. Where is the projection arranged in the septum and relative to the other structures? Because the examiner does not find support for “projection” in the instant disclosure, the limitation is new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 11, 1, 2, 3, 4, 13, 14, 15, 21, 22, 23, 24, 25, 26, 28, and 29 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Beasley (US Pub 2006/0224129; previously cited).

Regarding Claim 11, Beasley teaches a septum ([0050] FIG. 31 shows a perspective view of a septum including a plurality of protrusions and a plurality of recesses positioned about a center of revolution) 
comprising: a first portion having a first height and a projection (see Fig. 31, elevated region 121 + base region 122 and where the protrusion 130 is); and a second portion having a second height, the second height less than the first height (second portion in Fig. 31 would be area where base region 122 is and the second height of the base region is less than the first portion which has the elevated region 121 + base region 122 and where the protrusion is), the first portion at least partially surrounding the second portion (base region 122 surrounds elevated region 121), the second portion including: a first surface (bottom surface of where 121 is labelled); a second surface (surface where 121 is labelled); and a plurality of parallel recesses formed in the second surface (recesses 150 are parallel) and extending toward the first surface, the first surface and the second surface beneath the projection (the surface where 121 is and the bottom side of where 121 is are beneath the projection in terms of the heights and are at a lower point.).
	
Regarding Claim 1, Beasely teaches the septum of claim 11, wherein a first one of the plurality of recesses has a first length and a second one of the plurality of recesses has a second length, the second length different from the first length (Each of recesses 150 may have a selected depth into septum surface 121. For example, as shown in FIGS. 23 and 24, each of recesses 140 may exhibit a substantially equal depth. In other embodiments, at least one of recesses 150 may exhibit a depth that is different from at least another of recesses 150. In a further embodiment, each of recesses 150 may exhibit a different depth. Similarly, as shown in FIGS. 23 and 24, each of recesses 150 may be substantially identical. In other embodiments, one or more of recesses 150 may be configured differently than at least another of recesses 150. The examiner notes this would be applicable to Fig. 31 where the recesses 150 are referred to by the same reference sign as FIGS. 23 and 24).

Regarding Claim 2, Beasley teaches the septum of claim 11, wherein a first one of the plurality of recesses has a first width at a first depth and a second width at a second depth, the second width different than the first width (Each of recesses 150 may have a selected depth into septum surface 121. For example, as shown in FIGS. 23 and 24, each of recesses 140 may exhibit a substantially equal depth. In other embodiments, at least one of recesses 150 may exhibit a depth that is different from at least another of recesses 150. In a further embodiment, each of recesses 150 may exhibit a different depth. Similarly, as shown in FIGS. 23 and 24, each of recesses 150 may be substantially identical. In other embodiments, one or more of recesses 150 may be configured differently than at least another of recesses 150. The examiner notes this would be applicable to Fig. 31 where the recesses 150 are referred to by the same reference sign as FIGS. 23 and 24).  

Regarding Claim 3, Beasely teaches the septum of claim 2, wherein the second width is less than the first width, the first depth closer to the second surface than the second depth (Each of recesses 150 may have a selected depth into septum surface 121. For example, as shown in FIGS. 23 and 24, each of recesses 140 may exhibit a substantially equal depth. In other embodiments, at least one of recesses 150 may exhibit a depth that is different from at least another of recesses 150. In a further embodiment, each of recesses 150 may exhibit a different depth. Similarly, as shown in FIGS. 23 and 24, each of recesses 150 may be substantially identical. In other embodiments, one or more of recesses 150 may be configured differently than at least another of recesses 150. The examiner notes this would be applicable to Fig. 31 where the recesses 150 are referred to by the same reference sign as FIGS. 23 and 24).  

Regarding Claim 4, Beasely teaches the septum of claim 11, wherein one or more recesses of the plurality of recesses are parabolic shaped ([0068] In addition, a periphery of recess 150 may be generally circular, as shown in FIGS. 21 and 22, or it may exhibit another selected shape. For example, without limitation, a periphery of a recess formed into a septum may be substantially oval, substantially rectangular, generally polygonal, star-shaped, or as otherwise may be desired. The examiner notes this would be applicable to Fig. 31 where the recesses 150 are referred to by the same reference sign as FIGS. 23 and 24).  

Regarding Claim 13, Beasely teaches the septum of claim 11, wherein recesses form a circular pattern ([0069] Further, each of recesses 150 may be positioned substantially equidistantly from central access 111 and may also be substantially equally circumferentially spaces from one another. Each of recesses 150 may have a selected depth into septum surface 121. The examiner notes this would be applicable to Fig. 31 where the recesses 150 are referred to by the same reference sign as FIGS. 23 and 24).  

Regarding Claim 14, Beasley teaches the septum of claim 11, further including a plurality of protrusions extending from the first surface between adjacent ones of the plurality of recesses (Fig. 31 shows a recess alternating around the septum with a protrusion).   

Regarding Claim 15, Beasley teaches the septum of claim 14, wherein a height of each protrusion of the plurality of protrusions is defined between the first surface and the second surface (a height of each protrusion would be defined as the first surface and the second surface and the portion that extends beyond the surface.)  

Regarding Claim 21, Beasley teaches the septum of claim 11, wherein the first portion of the septum at least partially surrounds a portion of a cap, the cap to be coupled to a container ([0061] Cap 54 and base 56, as known in the art, may be configured for capturing therebetween a septum 118. As shown in FIG. 6, cap 54 and base 56 may matingly engage one another along a mating line 55. Cap 54 and base 56 may be secured or affixed to one another via mechanical fasteners such as screws or other fastening devices, may be adhesively affixed to one another, or may be affixed to one another as known in the art. Further, cap 54, base 56, and septum 118 may collectively define a cavity 66 in fluid communication with a lumen of outlet stem 71.).  

	Regarding Claim 22, Beasley teaches the septum of claim 21, wherein the second portion of the septum is accessible via an opening of the cap ([0061]. In further detail, access port 50 includes a housing or body 60 defined by a cap 54 and a base 56. Cap 54 and base 56, as known in the art, may be configured for capturing therebetween a septum 118.).  

	Regarding Claim 23, modified Beasley teaches the septum of claim 21, wherein the first portion of the septum includes an extension engaged with a recess defined in the cap ([0078] More particularly, septum 118 may be positioned between a cap 54 and base 56 (collectively forming a housing) to form an access port 50. As shown in FIG. 33, base 56 may include a raised retaining wall 79 forming a recess into which septum 118 may be positioned. Further, cap 54 may fit generally about the raised retaining wall 79 and may capture septum 118 between base 56 and septum 54 to form a cavity within the access port 50. Also, aperture 59 may be formed by cap 54 and may allow access to septum 118 when the septum 118 is captured between cap 54 and base 56.).  

Regarding Claim 24, Beasley teaches the septum of claim 14, wherein a plurality of portions of the second surface form first ends of respective ones of the plurality of protrusions, the respective ones of the plurality of protrusions further including second ends coupled to the first surface (Fig. 31 the protrusions are defined extending from the area 121)

Regarding Claim 25, Beasley teaches the septum of claim 14, wherein the first ends of respective ones of the plurality of protrusions are curved (Fig. 31 protrusions 130 are curved).  

Regarding Claim 26, Beasley teaches the septum of claim 14, wherein each of the protrusions and each of the recesses extend in parallel to relative to one another (Fig. 31 shows some of the protrusions 150 and recesses 130 in parallel relative to one another.)  

Regarding Claim 28, Beasley teaches the septum of claim 11, wherein the projection extends from the first portion (Fig. 31, raised region extends from the annular recess 124 and the protrusions 150 extend from there).  

Regarding Claim 29, Beasley teaches the septum of claim 14, wherein the projection forms a ring, the protrusions and the recesses positioned within the ring (the ring would be area 121).
	
Claims 12, 5, 17, 18, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beasely (US Pub 2006/0224129; previously cited), in view of Cohee (US Pub 2004/0159616; previously cited).

Regarding Claims 12 and 5, Beasley teaches the septum of claim 11.
Beasley is silent to including a membrane coupled to at least a portion of the first surface and wherein the membrane is frangible.  
Cohee teaches in the related art of a vessel.  [0077] and Fig. 8. Similarly, the septum 500 may be provided with a frangible element, such as a membrane, which essentially accomplishes the same purpose as the bag 890. Upon rupturing of the membrane, can the contents of the vessel contact each other and the septum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a frangible membrane, as taught by Cohee, to the portion of the first surface of the device of Beasely, in order to allow for the contents to be maintained separated and then exposed to the septum when the membrane is ruptured, as taught by Cohee, in [0015].

Regarding Claim 17, Beasley teaches the septum of claim 12, wherein the membrane forms a seal prior to penetration of a probe (Cohee teaches a frangible membrane which would have a seal in order for it to be ruptured).

	Regarding Claim 18, Beasley teaches the septum of claim 14.
Beasley is silent to the second portion further includes a membrane, the membrane interconnecting the protrusions.  
Cohee teaches in the related art of a vessel.  [0077] and Fig. 8. Similarly, the septum 500 may be provided with a frangible element, such as a membrane, which essentially accomplishes the same purpose as the bag 890. Upon rupturing of the membrane, can the contents of the vessel contact each other and the septum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a frangible membrane interconnecting the protrusions, as taught by Cohee, to the portion of the first surface of the device of Beasely, in order to allow for the contents to be maintained separated and then exposed to the septum when the membrane is ruptured, as taught by Cohee, in [0015].

Regarding Claim 27, Beasley teaches the septum of claim 14.
Beasley is silent to wherein the second portion further includes a membrane, the protrusions to remain intact when a probe pierces the membrane. -6-  
Cohee teaches in the related art of a vessel.  [0077] and Fig. 8. Similarly, the septum 500 may be provided with a frangible element, such as a membrane, which essentially accomplishes the same purpose as the bag 890. Upon rupturing of the membrane, can the contents of the vessel contact each other and the septum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a frangible membrane, the protrusions to remain intact when a probe pierces the membrane-6-, as taught by Cohee, to the portion of the first surface of the device of Beasely, in order to allow for the contents to be maintained separated and then exposed to the septum when the membrane is ruptured, as taught by Cohee, in [0015].

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 4/26/22, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beasley (US Pub 2006/0224129) (citing a different embodiment and a rejection under 102 instead of 103).

First, Applicant argues on pages 7 and 8 that Beasley teaches the septum having a base region 122 and a raised region 120, where recesses 150 are defined in the raised region 120. As shown in FIG. 23, the septum 118 of Beasley et al. is not a septum including a first portion having a projection, and a second portion including a plurality of parallel recesses formed in a second surface and extending toward a first surface, the first surface and the second surface beneath the projection, as set forth in claim 11.
In response, the examiner notes that a new embodiment taught by Beasley is cited in light of the amendment. The embodiment in Fig. 31 taught by Beasley teaches a septum, the projection with a first portion and a second portion. The examiner notes a portion is a broad term and can be considered any area. 

Second, Applicant argues on pages 8 and 9 that the septum 500 of Cohee et al. is not a septum including a first portion having a projection, and a second portion including a plurality of parallel recesses formed in a second surface and extending toward a first surface, the first surface and the second surface beneath the projection, as set forth in claim 11.
In response, the examiner notes a new embodiment of Beasley is cited in light of the amendment. Beasley teaches a septum with a first portion and a second portion. The secondary reference is maintained. 

			Additional Reference
The examiner notes the prior art Martha (US Patent 4,545,497). Martha teaches a container cap with a frangible septum in Fig. 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798